          Case 1:20-cv-00793-RA Document 15 Filed 05/08/20 Page 1 of 13
                                                                    USDC-SDNY
                                                                    DOCUMENT
                                                                    ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                        DOC#:
SOUTHERN DISTRICT OF NEW YORK                                       DATE FILED: 5/8/2020


 TRUSTEES OF THE NEW YORK CITY
 DISTRICT COUNCIL OF CARPENTERS
 PENSION FUND, WELFARE FUND,
 ANNUITY FUND, AND
 APPRENTICESHIP, JOURNEYMAN
 RETRAINING, EDUCATIONAL AND
 INDUSTRY FUND; TRUSTEES OF THE
 NEW YORK CITY CARPENTERS RELIEF
 AND CHARITY FUND; CARPENTER                                         No. 20-CV-793
 CONTRACTOR ALLIANCE OF
 METROPOLITAN NEW YORK; and NEW                              MEMORANDUM OPINION
 YORK CITY DISTRICT COUNCIL OF                                    & ORDER
 CARPENTERS,

                             Petitioners,

                        v.

 TRIANGLE ENTERPRISE NYC, INC.,

                             Respondent.


RONNIE ABRAMS, United States District Judge:

       Petitioners seek confirmation of an arbitration award entered against Respondent Triangle

Enterprise NYC, Inc. Respondent did not oppose the petition. For the reasons set forth below,

the petition is granted, but with a reduction in the amount of attorneys’ fees awarded to

Petitioners.

                                            BACKGROUND

       Petitioners in this action consist of several parties. First, collectively referred to as the

“Funds,” are: (1) Trustees of the New York City District Council of Carpenters Pension Fund,

Welfare Fund, Annuity Fund, and Apprenticeship, Journeyman Retraining, Educational and

Industry Fund, trustees of multiemployer labor-management trust funds organized and operated
          Case 1:20-cv-00793-RA Document 15 Filed 05/08/20 Page 2 of 13



in accordance with the Employee Retirement Income Security Act (“ERISA”), 29 U.S.C. §

1002(21); (2) Trustees of the New York City District Council of Carpenters Relief and Charity

Fund, a charitable organization established under Section 501(c)(3) of the Internal Revenue

Code, 26 U.S.C. § 501(c)(3); and (3) Carpenter Contractor Alliance of Metropolitan New York,

a not-for-profit corporation incorporated and with its principal place of business in New York.

Also among Petitioners is the New York City District Council of Carpenters (“Union”), a labor

organization representing employees in an industry affecting commerce within the meaning of

Section 501 of the Labor Management Relations Act (“LMRA”), 29 U.S.C. § 142. The Union is

the certified bargaining representative for certain employees of Respondent. Respondent is a

business corporation incorporated and with its principal place of business in New York.

        Respondent serves as a contractor for the New York City School Construction Authority

(the “SCA”). Pet. ¶¶ 9-10. The SCA executed two Project Labor Agreements (“PLAs”) – for

the periods from 2009–2014 and 2014–2019, see Dkt. 11, Ex. B, D – both of which Respondent

was bound to, see Dkt. 11, Ex. A. Pet. ¶ 10. The PLAs required Respondent “to pay timely

contributions on behalf of all employees covered by this Agreement to those established jointly

trusteed employee benefit funds designated in Schedule A.” Dkt. 11, Ex. B, art. 11; Dkt. 11, Ex.

D, art. 11.

        The PLAs also bound Respondent to two collective bargaining agreements (the “CBAs”),

“to the extent such terms [in the CBAs] did not conflict with the PLA.” Pet. ¶ 12; see also Dkt.

11, Ex. B, art. 2; Dkt. 11, Ex. D, art. 2. As relevant here, Respondent was bound to the Building

Construction Agreement (the “BCA Agreement”), Dkt. 11, Ex. F, and the Association

Agreement between the Hoisting & Scaffolding Trade Association, Inc. and the Union (the

“Association CBA”), Dkt. 11, Ex. G. See Pet. ¶¶ 16, 21. Like the PLAs, the CBAs required



                                                2
          Case 1:20-cv-00793-RA Document 15 Filed 05/08/20 Page 3 of 13



Respondent “to remit contributions to the Funds for every hour worked by its employees within

the trade and geographical jurisdiction of the Union.” Pet. ¶ 23; see also Dkt. 11, Ex. F, art.

XVI; Dkt. 11, Ex. G, art. IX.

       Furthermore, pursuant to the CBAs, Respondent was required to furnish its books and

payroll records for auditing to ensure compliance with its Fund contributions. Should “any

dispute or disagreement . . . between the parties hereto . . . concerning any claim aris[e] from

payments to the Fund of principal and/or interest which is allegedly due,” either party could

initiate arbitration. Pet. ¶¶ 24-25; Dkt. 11, Ex. F, art. XVI; Dkt. 11, Ex. G, art. IX. The CBAs

provide that “the arbitrator shall have full and complete authority to decide any and all issues”

and “shall be empowered to award such interest, liquidated damages, and/or costs as may be

applicable under the Agreement and Declaration of Trust establishing such Fund(s).” Dkt. 11,

Ex. F, art. XVI; Dkt. 11, Ex. G, art. IX. Finally, in the event an arbitration or lawsuit regarding

unpaid contributions is filed, the CBAs also provide that the Funds shall be entitled to collect –

in addition to the unpaid contributions – (1) “interest on the unpaid contribution determined at

the prime rate of Citibank plus 2%,” (2) “an amount equal to the greater of (a) the amount of the

interest charges on the unpaid contributions as determined above, or (b) liquidated damages of

20% of the amount of the unpaid contributions,” (3) “reasonable attorney’s fees and costs of the

action,” and (4) “such other legal or equitable relief as the court deems appropriate.” Dkt. 11,

Ex. F, art. XVI; Dkt. 11, Ex. G, art. IX.

       Pursuant to the above described agreements, Petitioners audited Respondent’s

contributions to the Funds from August 7, 2014 through September 17, 2017. See Pet. ¶ 29. The

auditor concluded that Respondent had failed to remit $303,510.83, see id. ¶¶ 30-31, and




                                                 3
             Case 1:20-cv-00793-RA Document 15 Filed 05/08/20 Page 4 of 13



Petitioners subsequently initiated arbitration proceedings, id. ¶ 32; see also Dkt. 13, Ex. A

(Notice of Arbitration Hearing). 1

         On September 28, 2019, the arbitrator issued an award in favor of Petitioners. Id. The

arbitrator first noted that Respondent’s Principal “appeared at the [arbitration] hearing” on

September 12, 2019 and “stated that he did not contest the findings of the audit[.]” Dkt. 1, Ex.

K. He then concluded that, “[u]pon substantial and credible evidence, . . . the Respondent-

Employer, Triangle Enterprise NYC Inc., is delinquent in Fringe Benefit monies due under its

written agreement and is also obligated to pay delinquency assessment and interest on its

delinquency,” in addition to attorney’s fees and other costs. Id. In conclusion, he found that

Respondent owed $303,510.83 in principal payments; $56,415.51 in total interest; $60,702.17 in

liquidated damages; $31,797.69 in non-audit late payment interest; $522.20 in promotional fund

contributions; $400 in court costs; $1,500 in attorney’s fees; $500 in arbitrator’s fees; and

$20,651.50 in audit costs. Id. The final arbitration award for Petitioners was $475,999.90, “with

interest to accrue at the annual rate of 7.5% from the date of the award.” Id.

         As of January 29, 2020, Respondent had paid $173,319.42 of the award. Pet. ¶ 36.

Therefore, $300,680.48 remains due. On January 29, 2020, Petitioners filed this petition,

seeking an order confirming the award and a judgment in the amount of $300,680.48, plus

prejudgment interest from the date of the award through the date of judgment accruing at a rate

of 7.5%, postjudgment interest at the statutory rate, $2,084.50 in attorneys’ fees, and $70 in

costs. See Dkt. 1. Respondents did not oppose their petition.




         1
           Petitioners initially filed the incorrect “Notice of Hearing” with its petition to confirm arbitration, see Dkt.
13, but submitted the correct document on March 11, 2020, see Dkt. 13, Ex. A.

                                                            4
          Case 1:20-cv-00793-RA Document 15 Filed 05/08/20 Page 5 of 13



                                   STANDARD OF REVIEW

       “Because arbitration awards are not self-enforcing, they must be given force and effect by

being converted to judicial orders by courts.” D.H. Blair & Co. v. Gottdiener, 462 F.3d 95, 104

(2d Cir. 2006) (alteration and internal quotation marks omitted). Confirming an arbitration

award is generally no more than “a summary proceeding that merely makes what is already a

final arbitration award a judgment of the court.” Citigroup, Inc. v. Abu Dhabi Inv. Auth., 776

F.3d 126, 132 (2d Cir. 2015) (internal quotation marks omitted); see also 9 U.S.C. § 9 (“[T]he

court must grant such an order unless the award is vacated, modified, or corrected.”). Because

“[a]rbitration panel determinations are generally accorded great deference under the FAA,” a

“court is required to enforce the arbitration award as long as there is a barely colorable

justification for the outcome reached.” Leeward Constr. Co. v. Am. Univ. of Antigua–Coll. of

Med., 826 F.3d 634, 638 (2d Cir. 2016) (alteration and internal quotation marks omitted).

“‘[T]here is no general requirement that arbitrators explain the reasons for their award.’” Landy

Michaels Realty Corp. v. Local 32B-32J, Serv. Emps. Int’l Union, AFL-CIO, 954 F.2d 794, 797

(2d Cir. 1992).

       An unanswered petition to confirm an arbitration award is treated as an unopposed

motion for summary judgment. See D.H. Blair & Co., 462 F.3d at 109-10. Summary judgment

is appropriate where the movant shows “that there is no genuine dispute as to any material fact

and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a). Thus, even

though Respondent has “cho[sen] the perilous path of failing to submit a response to a summary

judgment motion, the district court may not grant the motion without first examining the moving

party’s submission to determine if it has met its burden of demonstrating that no material issue of

fact remains for trial.” Amaker v. Foley, 274 F.3d 677, 681 (2d Cir. 2001).



                                                  5
          Case 1:20-cv-00793-RA Document 15 Filed 05/08/20 Page 6 of 13



                                          DISCUSSION

       Petitioners argue that they are entitled to confirmation of the arbitration award, pre- and

postjudgment interest, attorneys’ fees, and costs. The Court agrees, but with a reduction in the

requested attorneys’ fees.

A. Confirmation of the Arbitration Award

       Petitioners have demonstrated that there is no material issue of fact in dispute to preclude

enforcing the arbitration award. First, Petitioners have presented undisputed evidence that

arbitration was appropriate in this case. In relevant part, the CBAs provide:

       Should any dispute or disagreement arise between the parties hereto, or between
       the Union and any Employer-member signatory hereto, concerning any claim
       arising from payments to the Fund of principal and/or interest which is allegedly
       due, either party may seek arbitration of the dispute before the impartial arbitrator
       designated hereunder . . . .

Dkt. 11, Ex. F, art. XVI; Dkt. 11, Ex. G, art. IX. Here, the parties’ dispute stemmed from

Respondent’s alleged failure to remit contributions to the Funds as required by the CBAs. See

Pet. ¶ 30. The CBAs’ arbitration provisions, therefore, plainly encompass their present dispute.

       Second, the arbitrator indisputably acted within the scope of his authority. The CBAs

provide that “[t]he arbitrator shall have full and complete authority to decide any and all issues

raised by the submission and to fashion an appropriate remedy including, but not limited to,

monetary damages.” Dkt. 11, Ex. F, art. XVI; Dkt. 11, Ex. G, art. IX. The permissible forms of

relief are also outlined in the CBAs. In addition to the unpaid contributions, an arbitrator may

grant, among other things, interest, a delinquency assessment, liquidated damages, attorneys’

fees, and costs. Id. The CBAs further provide that “[t]he decision of the arbitrator shall be final

and binding upon both parties” and “shall be wholly enforceable in any court of competent

jurisdiction.” Id.



                                                 6
          Case 1:20-cv-00793-RA Document 15 Filed 05/08/20 Page 7 of 13



       Here, Petitioners submitted evidence that they gave Respondent notice of the arbitration

hearing. See Dkt. 13, Ex. A. The Respondent’s Principal even appeared at the hearing. See Dkt.

1, Ex. K. The other evidence submitted confirms that the arbitrator complied with the authority

provided to him in the CBAs by limiting his review to the issues raised by Petitioners – namely,

Respondent’s delinquent payments to the fringe benefit funds from August 7, 2014 through

September 17, 2017. See Dkt. 1, Ex. K. As stated in the arbitrator’s opinion, he heard testimony

from the auditor, which set forth the “the accounting method employed during the course of the

audit and the computation of the amount of each alleged delinquency,” as well as “[t]he

[s]ummary [r]eport of the audit.” Dkt. 1, Ex. K. Nothing before this Court suggests that the

amount is incorrect, or that the auditor’s accounting methods were unsound. And, as the

arbitrator noted, the Respondent’s Principal “did not contest the findings of the audit.” Id.

Moreover, the arbitrator granted relief to Petitioners that was within his authority. As discussed

above, the CBAs explicitly permit the arbitrator, in the instance where contributions are disputed,

to grant interest, liquidated damages, attorney’s fees, arbitrator’s fees, and court and audit costs.

See Dkt. 11, Ex. F, art. XVI; Dkt. 11, Ex. G, art. IX.

       In light of the evidence submitted, Petitioners have met their burden of “demonstrating

that no material fact remains for trial.” D.H. Blair & Co., 462 F.3d at 110. Accordingly, the

Court confirms the arbitration award.

B. Pre- & Post-Judgment Interest

       Petitioners first request prejudgment interest, accruing “from the date of the Award

through the date of judgment . . . at the annual rate of 7.5%.” Pet. at 9. “[W]hether to award

prejudgment interest in cases arising under federal law has in the absence of a statutory directive

been placed in the sound discretion of the district courts.” Waterside Ocean Navigation Co. v.



                                                  7
          Case 1:20-cv-00793-RA Document 15 Filed 05/08/20 Page 8 of 13



Int’l Navigation Ltd., 737 F.2d 150, 153-54 (2d Cir. 1984) (quoting Lodges 743 & 1746, Int’l

Ass’n of Machinists v. United Aircraft Corp., 534 F.2d 422, 446 (2d Cir. 1975)) (explaining that

there is a presumption towards granting prejudgment interest). As such, district courts in this

circuit have regularly exercised their discretion to grant prejudgment interest “when confirming

arbitration awards under collective bargaining agreements pursuant to § 301 of the LMRA, when

the CBAs indicated that an arbitration award was ‘final and binding.’” Trs. of N.Y.C. Dist.

Council of Carpenters Pension Fund v. Modular Sys. Installations, Inc., No. 17-CV-6467

(GHW), 2017 WL 4772427, at *4 (S.D.N.Y. Oct. 20, 2017) (quoting Serv. Emps. Int’l Union,

Local 32BJ, AFL-CIO v. Stone Park Assocs., 326 F. Supp. 2d 550, 555 (S.D.N.Y. 2004)

(collecting cases)). “Determining the rate of interest to be applied is also within the discretion of

the district court.” Stone Park Assocs., 326 F. Supp. 2d at 555 (noting that “the LMRA is silent

with respect to a prejudgment interest rate”).

       Petitioners’ request for prejudgment interest from the date of the award through the date

of judgment in this action, at a rate of 7.5% annually, is granted. Although “the LMRA is silent

with respect to a prejudgment interest rate, the ‘common practice’ among courts within the

Second Circuit is to grant interest at a rate of 9%.” Stone Park Assocs., 326 F. Supp. 2d at 555;

see, e.g., N.Y.C. Dist. Council of Carpenters v. Tried N True Interiors LLC, No. 20-CV-00051

(LGS), 2020 WL 1809323, at *4 (S.D.N.Y. Apr. 9, 2020) (granting prejudgment interest at the

rate of 9% after confirming an arbitration award). Moreover, the arbitrator has already awarded

this interest. See Dkt. 1, Ex. K. Because there is a presumption towards granting prejudgment

interest and Petitioners have requested an accrual rate lower than the general practice in this

circuit, the Court grants their request for prejudgment interest from the date of the award through

the date of judgment in this action at a rate of 7.5%. See Trs. of N.Y.C. Dist. Council of



                                                  8
          Case 1:20-cv-00793-RA Document 15 Filed 05/08/20 Page 9 of 13



Carpenters Pension Fund, Welfare Fund, Annuity Fund, & Apprenticeship, Journeyman

Retraining, Educ. & Indus. Fund v. Tried N True Interiors LLC, No. 19-CV-2083 (GHW), 2019

WL 2327524, at *3 (S.D.N.Y. May 31, 2019) (granting prejudgment interest at the rate of 7%

after confirming an arbitration award).

       Petitioners also seek “post-judgment interest at a statutory rate.” Pet. at 9. 28 U.S.C. §

1961(a) mandates postjudgment interest “on awards in civil cases as of the date judgment is

entered.” N.Y.C. Dist. Council of Carpenters, 2020 WL 1809323, at *4. The Court, therefore,

also grants postjudgment interest to “be calculated from the date of the entry of the judgment.”

28 U.S.C. § 1961(a).

C. Attorneys’ Fees & Costs

       Finally, Petitioners seek $2,084.50 in attorneys’ fees and $70 in costs incurred in bringing

this petition. See Pet. at 9. Without statutory authority, a prevailing party is not generally

entitled to attorneys’ fees, and Section 301 of the LMRA does not specifically provide for

recovery of attorney’s fees in actions to confirm an arbitration award. See Int’l Chem. Workers

Union (AFL-CIO), Local No. 227 v. BASF Wyandotte Corp., 774 F.2d 43, 47 (2d Cir. 1985);

Dist. Council of N.Y.C. & Vicinity of United Bhd. of Carpenters & Joiners of Am. V. Infinity

Mgmt. Corp., No. 19-CV-10654 (GHW), 2020 WL 550699, at *3 (S.D.N.Y. Feb. 3, 2020).

However, pursuant to “its inherent powers to supervise and control its own proceedings, a district

court has the authority to award attorney’s fees to the prevailing party when the losing party ‘has

acted in bad faith, vexatiously, wantonly, or for oppressive reasons.’” Eisemann v. Greene, 204

F.3d 393, 395 (2d Cir. 2000) (quoting F.D. Rich Co. v. U.S. ex rel. Indus. Lumber Co., 417 U.S.

116, 129 (1974)). In the context of a petition to confirm an arbitration award, “a court may

award attorneys’ fees and costs when a party refuses to comply with an enforceable arbitration



                                                  9
         Case 1:20-cv-00793-RA Document 15 Filed 05/08/20 Page 10 of 13



decision without justification.” First Nat’l Supermarkets, Inc. v. Retail, Wholesale & Chain

Store Food Emps. Union Local 338, Affiliated with the Retail, Wholesale & Dep’t Store Union,

AFL-CIO, 118 F.3d 892, 896 (2d Cir. 1997) (alteration and internal quotation marks omitted).

        Here, Respondent has not complied with the arbitration award. Although it has paid

$173,319.42 toward the award, $300,680.48 remains due and outstanding. See Pet. ¶ 36. And

by not opposing this petition, Respondent has offered no justification for its failure to comply

with the award. The Court thus grants Petitioners’ request for attorneys’ fees arising from

bringing this action to confirm the arbitration award. See Paysafe Partners LP v. Merch.

Payment Grp. LLC, No. 19-CV-495 (LGS), 2019 WL 1986607, at *3 (S.D.N.Y. May 6, 2019)

(“As Respondent has not appeared in this action nor challenged the Award, Petitioner is entitled

to reasonable attorneys’ fees and costs.”).

        To determine a reasonable amount of attorneys’ fees, Petitioners’ counsel submitted

contemporaneous time records, reflecting the time spent and activities performed in litigating

this matter. See Pet. ¶¶ 40-45; Dkt. 1, Ex. L. In total, counsel billed $2,084.50, reflecting 7.7

hours of work. See Pet. ¶ 45. Specifically, counsel billed the time of (1) Nicole Marimon, a

partner, who graduated from law school in 2014, at a rate of $275 per hour in 2019 and $350 per

hour in 2020, id. ¶ 41; (2) Adrianna Grancio, an associate, who graduated from law school in

2016, at a rate of $275 per hour, id. ¶ 42; and (3) legal assistants, at a rate of $120 per hour, id. ¶

43. See Dkt. 1, Ex. L. With respect to the amount of hours billed, the Court has examined the

submitted invoice and finds that the hours expended were reasonable. See Trs. of N.Y.C. Dist.

Council of Carpenters Pension Fund, Welfare Fund, Annuity Fund v. Metroplex Serv. Grp., Inc.,

No. 18-CV-5889 (PAE), 2018 WL 4141034, at *6 (S.D.N.Y. Aug. 30, 2018) (explaining that an




                                                  10
            Case 1:20-cv-00793-RA Document 15 Filed 05/08/20 Page 11 of 13



invoice “reflects sound billing practices” when “[i]t is thorough, detailed, relevant, and easy to

understand, with no evident duplication of effort”).

           The Court, however, will marginally reduce counsel’s proposed billing rates. Within the

last year, Ms. Marimon sought and was awarded fees at the rate of $275 per hour in this district.

See Trs. of N.Y.C. Dist. Council of Carpenters Pension Fund, Welfare Fund, Annuity Fund, &

Apprenticeship, Journeyman Retraining, Educ. & Indus. Fund v. Skyeco Grp. LLC, No. 19-CV-

7608 (LGS), 2019 WL 6497533, at *3 (S.D.N.Y. Dec. 3, 2019) (awarding attorney’s fees to Ms.

Marimon at a rate of $275 per hour rate). The Court, therefore, finds Ms. Marimon’s request for

fees at a rate of $275 per hour for work completed in 2019 on this matter to be reasonable.

Regarding the work she performed in 2020, however, a rate of $300 per hour – rather than the

requested $350 per hour – is more appropriate here. A rate of $300 per hour is generally

considered reasonable for partners litigating petitions to confirm an arbitration award in this

district. See Trs. of N.E. Carpenters Health, Pension, Annuity, Apprenticeship, & Labor Mgmt.

Cooperation Funds v. Excel Installations, No. 19-CV-3012, 2020 WL 429135, at *5 (E.D.N.Y.

Jan. 27, 2020) (granting Ms. Marimon’s request for attorney’s fees at a rate of $300 per hour);

see also Trs. of N.Y.C. Dist. Council of Carpenters Pension Fund, et al. v. Earth Const. Corp.,

No. 19-CV-5411 (ALC), 2020 WL 614740, at *3 (S.D.N.Y. Feb. 10, 2020) (noting that a billing

rate of $300 per hour for a partner is deemed reasonable in this district). In addition, Ms.

Marimon was requesting a rate of $275 per hour for work performed only two to three months

earlier.

           The Court also declines to approve Ms. Grancio’s requested rate of $275 per hour. Other

courts in this district have “recently found these rates unreasonable, and concluded that $225 per

hour was an appropriate rate” for associates with similarly limited experience. Trs. of N.Y.C.



                                                  11
          Case 1:20-cv-00793-RA Document 15 Filed 05/08/20 Page 12 of 13



Dist. Council of Carpenters Pension Fund, Welfare Fund, Annuity Fund, & Apprenticeship,

Journeyman Retraining, Educ. & Indus. Fund v. Metro. Exposition Servs., Inc., No. 19-CV-149

(AJN), 2019 WL 2004279, at *4 (S.D.N.Y. May 7, 2019) (concluding that $225 per hour, rather

than $275 per hour, is the appropriate rate for associates); see also Trs. of N.Y.C. Dist. Council of

Carpenters Pension Fund, Welfare Fund, Annuity Fund v. DV I, LLC, No. 17-CV-7367 (PAE),

2018 WL 461244, at *5 (S.D.N.Y. Jan. 18, 2018) (holding that $225 per hour is the appropriate

rate for an associate who is “similarly situated [to other] associates”); Trs. of N.Y.C. Dist.

Council of Carpenters Pension Fund v. AMP&G Constr., LLC, No. 17-CV-4729 (DAB), 2018

WL 1883450, at *4 (S.D.N.Y. Mar. 29, 2018) (same).

         Finally, the Court finds the requested rate of $120 per hour for the work performed by

legal assistants to be reasonable. Numerous courts in this district have deemed this rate to be

reasonable. See, e.g., Skyeco Grp. LLC, 2019 WL 6497533, at *3 (awarding fees to legal

assistant at a rate of $120 per hour); Trs. of N.Y.C. Dist. Council of Carpenters Pension Fund,

Welfare Fund, Annuity Fund, & Apprenticeship, Journeyman Retraining, Educ. & Indus. Fund v.

M&B Builders Grp. Inc., No. 18-CV-5074 (GHW), 2018 WL 6067229, at *6 (S.D.N.Y. Nov. 19,

2018) (same).

         Accordingly, Petitioners’ request for attorneys’ fees is granted, but at the reduced rate of

$300 per hour for Ms. Marimon’s work in 2020 and $225 per hour for Ms. Grancio’s work.

Petitioners’ are therefore entitled to $1,764.50 in attorneys’ fees. The Court also grants

Petitioners $70 in costs arising out of this petition’s filing, which is a standard cost for bringing

actions in this district. See Trs. of the N.Y.C. Dist. Council of Carpenters Pension Fund v.

Jessica Rose Enters. Corp., No. 15-CV-9040 (RA), 2016 WL 6952345, at *5 (S.D.N.Y. Nov. 28,

2016).



                                                  12
          Case 1:20-cv-00793-RA Document 15 Filed 05/08/20 Page 13 of 13



                                          CONCLUSION

       For the foregoing reasons, the petition to confirm the arbitration award is granted. The

Clerk of Court is respectfully directed to enter judgment in the amount of $300,680.48, plus

prejudgment interest calculated at a rate of 7.5% per annum from September 28, 2019 through

the date of judgment in this action and postjudgment interest. In addition, Petitioners’ request

for attorneys’ fees and costs in the amount of $1,764.50 and $70, respectively, is granted. The

Clerk of Court is respectfully directed to close this case.

SO ORDERED.



 Dated:    May 8, 2020
           New York, New York

                                                   Ronnie Abrams
                                                   United States District Judge




                                                  13
